      Case 1:14-cv-03014-LDH-RML Document 88 Filed 01/24/19 Page 1 of 5 PageID #: 781




                                                            /


                                           THE CITY OF NEW YORK                                            ERIN T. RYAN
ZACHARY W. CARTER
Corporation Counsel                       LAW DEPARTMENT                                     Assistant Corporation Counsel
                                                                                                       Tel.: (212) 356-5056
                                              100 CHURCH STREET                                        Fax: (212) 356-3509
                                              NEW YORK, NY 10007                                        eryan@law.nyc.gov

                                                                        January 24, 2019

       BY ECF
       Honorable LaShann DeArcy Hall
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                      Re:    Gonzalo Cortes, et al. v. Police Officer Musa, 14-CV-3014 (LDH)(RML)

       Your Honor:

               I am an Assistant Corporation Counsel in the office of Zachary W. Carter, Corporation
       Counsel of the City of New York, and one of the attorneys representing defendant Sergeant
       Christopher Musa in the above referenced action. In that capacity, I write to provide supplemental
       briefing on numerous issues that were raised at the January 23, 2019 Final Pretrial Conference.

               Regarding defendant’s motion in limine seeking the preclusion of Dr. Stein’s expert report
       and testimony, the parties understand the Court’s order of earlier today as meaning that the
       admissibility of the existing Stein report is now moot, as the parties will be engaging in further
       expert discovery. The issue of admissibility of expert reports can be dealt with in the next round of
       in limine motions, as set by the Court.

       Proposed Language for the Adverse Inference

               Regarding the Court’s request that the parties provide proposed language for a stipulation
       as to what the jury can permissively infer from the absence of the prisoner pedigree card in this
       matter, defendant proposes the following language:

              “The prisoner pedigree form would have reflected that no injuries to Mr. Cortes were
       observed by the arresting officer.”

              Defendant notes that any language affirmatively stating that plaintiff was uninjured would
       not have been present on the prisoner pedigree form, as it is not something that an officer could
       have determined conclusively from merely observing plaintiff at the precinct. Additionally, any
       affirmative statement by the plaintiff that he was uninjured would not be recorded on the prisoner
       pedigree form as it only indicates the officer’s own impression of the prisoner’s condition. To the
Case 1:14-cv-03014-LDH-RML Document 88 Filed 01/24/19 Page 2 of 5 PageID #: 782




 extent that plaintiff seeks language affirmatively stating that plaintiff was “apparently uninjured,”
 defendants would be amendable with a stipulation using that language as well.

        With regard to the Central Booking Medical Screening Form, defendant proposes the
 following language:

         “The Central Booking Medical Screening Form would have reflected that Mr. Cortes stated
 that he was injured.”

 Admissibility of the Sprint Report

         The parties discussed the admissibility of the Sprint Report, included as defendant’s
 “Exhibit D” in the current Joint Pretrial Order (“JPTO”) filed January 23, 2019. A copy of this
 record is attached to this letter for the Court’s reference.

        This print out shows three separate 911 calls, that were made around the same time, and
 were determined to be connected to the incident involving plaintiff at Friends Tavern. Plaintiff has
 admitted that he called 911, and indeed one of the callers (on the call received at 3:20:09) is noted
 as speaking Spanish. Plaintiff’s counsel has confirmed that this call came from plaintiff’s phone
 number. See Pg. 2, Sprint Report. At 3:21:43, another call was received by an individual named
 “Peter” – which the record shows is the name of the bartender. Id. This caller states that a male
 Hispanic was irate, throwing items around the location, and hit the bartender in the face. Id.

        As noted by Your Honor at the January 23, 2019 conference, 911 calls and the records
 documented those calls are generally considered reliable and admissible. The document itself, and
 the notes by the 911 operators contained within, are admissible as a business record, under FRE
 803(6). See Colter v. Reyes, No. 15-cv-3214 (ENV) (SMG), 2017 U.S. Dist. LEXIS 103617, at *6
 (E.D.N.Y. July 4, 2017) (Holding that Sprint Reports are admissible under FRE 803(6), even
 considering that “[t]hose reports purportedly contain information gleaned by the 911 operator
 who received the emergency calls related to the incident….”).

         The statements contained within the document that are attributed to plaintiff are party
 opponent admission under FRE 801(d)(2)(A) and therefore are not considered hearsay under the
 Federal Rules. The statement attributed to the other callers are considered hearsay, but are
 admissible as exceptions to hearsay as they are both present sense impressions under FRE 803(1)
 and excited utterances under FRE 803(2). In particular, defendant seeks to introduce the content of
 the third call noted at 3:21:43 under these exceptions. The content of that call makes it clear that it
 was made by the bartender – the purported victim of the incident – while was he still under the
 stress of the incident, and he clearly had personal knowledge of the facts he was conveying to the
 911 operator.

         Indeed, numerous Courts in this District have held that these hearsay exceptions apply to
 911 calls and the reports generated by the 911 operators. See, e.g., United States v. Kuo, No. 10-
 CR-671(S-1) (KAM), 2011 U.S. Dist. LEXIS 4387, at *32-33 (E.D.N.Y. Jan. 18, 2011) (“The
 court is inclined to agree in this case that the 911 recordings and ‘sprint report’ would qualify as
 business records and would thus be admissible despite their hearsay status.”); United States v.
Case 1:14-cv-03014-LDH-RML Document 88 Filed 01/24/19 Page 3 of 5 PageID #: 783




 Steele, 216 F. Supp. 3d 317 (S.D.N.Y. 2016) (“The 911 call the Government seeks to introduce
 would be admissible as a present sense impression or as an exited utterance…. Even if the 911 call
 were not admissible as a present sense impression, it would be admissible as an excited
 utterance.”); United States v. Harper, No. 05-CR-6068L, 2009 U.S. Dist. LEXIS 3593 (W.D.N.Y.
 Jan. 20, 2009) (“There does not seem to be any dispute here that the [911 call report] itself meets
 the requirements for admission as a business record . . . [and the] statements to the 911 operator,
 which are reflected in that printout … fall within the exceptions for excited utterances and present
 sense impressions.”); United States v. Lewis, 859 F. Supp. 2d 387 (E.D.N.Y. 2012) (holding 911
 calls made by witnesses to a robbery to be admissible as both present sense impressions and
 excited utterances.); John v. Masterson, No. 08-0141 (TLM), 2010 U.S. Dist. LEXIS 47669 (D.
 Conn. May 14, 2010) (“The record of [911 telephone call statements] is admissible . . . as a
 ‘business record’. . . .”); United States v. Padilla, S1 94 Cr. 313 (CSH), 1995 U.S. Dist. LEXIS
 5838 (S.D.N.Y. May 1, 1995) (“[T]he [911] incident records qualify qua documents for admission
 under [the business records exception], as records of regularly conducted activity.”). 1

        Accordingly, as the Sprint Report and the operator’s statements therein fall within the
 hearsay exception of 803(6), and the statements of the 911 callers fall within the hearsay
 exceptions of 803(1) and 803(2), defendant contends that the Sprint Report should be deemed
 admissible.

 Plaintiff’s Treating Physicians Should not be Permitted to Discuss Causation

         In the current JPTO, plaintiff lists two treating physicians, Dr. Capiola and Dr. Quach.
 Defendant objects to these witnesses to the extent their testimony exceeds established boundaries
 for “treating physicians.” Specifically, defendant objects to these witnesses testifying as to the
 causation of plaintiff’s alleged injuries.

          First, plaintiff never disclosed these witnesses pursuant to either Rule 26(a)(2)(B) or Rule
 26(a)(2)(C). That failure imposes limitations on what opinions can be elicited. If a witness is
 going to testify to causation, the Federal Rules requires that the witness be designated as an expert.
 “After the adoption of Rule 26(a)(2)(C) in 2010, a treating physician may offer factual testimony
 as well as opinion testimony regarding his patient’s diagnosis, treatment, prognosis, or causation as
 long as the proper disclosure under Rule 26(a)(2)(C) is served on the defendant.” Webb v.
 Zimmer, Inc., No. 2:14-cv-01106 (ADS)(GRB), 2018 U.S. Dist. LEXIS 22701, at *12-13
 (E.D.N.Y. Feb. 12, 2018) (citations omitted). Rule 26(a)(2)(C) requires a statement regarding “(i)
 the subject matter on which the witness is expected to present evidence under [FRE] 702, 703,
 or 705; and (ii) a summary of the facts and opinions to which the witness is expected to
 testify.” Fed. R. Civ. P. 26(a)(2)(C). This is in contrast to the more extensive expert report and

 1
  To the extent plaintiff contends that the 911 records may be admissible but not the Sprint Report,
 Court have also found that this argument is meritless, especially in situations such as this case
 where the audio recording was routinely destroyed before this lawsuit was ever filed. See, e.g.,
 United States v. Pizarro, No. 17-CR-151 (AJN), 2018 U.S. Dist. LEXIS 75735 (S.D.N.Y. May 4,
 2018) (rejecting the argument that a Sprint Report cannot be admitted without a recording of the
 911 call itself) (collecting cases).
Case 1:14-cv-03014-LDH-RML Document 88 Filed 01/24/19 Page 4 of 5 PageID #: 784




 disclosures required under Rule 26(a)(2)(B). Without the required disclosure under either Rule
 26(a)(2)(B) or Rule 26(a)(2)(C), a treating physician may only testify as a fact witness regarding
 patient treatment. Webb, 2018 U.S. Dist. LEXIS 22701, at *12-13.

         “Courts in this district have found that ‘when [a] treating physician seeks to render an
 opinion on causation, that opinion is subject to the same standards of scientific reliability
 that govern the expert opinions of physicians hired solely for the purposes of litigation.’” N.K. v.
 Abbott Labs., No. 14-CV-4875 (RER), 2017 U.S. Dist. LEXIS 77461, at *23-24 (E.D.N.Y. May
 22, 2017), (citing Davids v. Novartis Pharm. Corp., 857 F. Supp. 2d 267, 280 (E.D.N.Y.
 2012)); see also Deutsch v. Novartis Pharms. Corp., 768 F.Supp.2d 420, 472 (E.D.N.Y.
 2011) (finding a treating physician’s causation opinion to be limited by the reliability requirements
 of Rule 702).

          In Ali v. Connick, No. 11-CV-5297 (NGG) (VMS), 2016 U.S. Dist. LEXIS 67466
 (E.D.N.Y. May 23, 2016), the Honorable Nicholas G. Garaufis, United States District Judge for
 the Eastern District of New York, summarized the limitations that must be applied where a party
 fails to comply with Rule 26.

                  “The court thus concludes that treating physician testimony can be of
                  three different types: (1) testimony limited to facts acquired and
                  opinions formed during consultation; (2) testimony that also includes
                  reliance on outside sources, such as another doctor’s records or
                  opinions or facts acquired as part of litigation; and (3) testimony
                  where circumstances suggest the doctor was ‘retained or specially
                  employed to provide expert testimony.’ Fed. R. Civ. P. 26(a)(2)(B).
                  The first category is outside the purview of Rule 26 and is
                  considered factual testimony. The second falls under the domain of
                  Rule 26(a)(2)(C). The third is governed by Rule 26(a)(2)(B).”

         Ali, 2016 U.S. Dist. LEXIS 67466 at *24-25. Here, because plaintiff failed to disclose
 Dr. Capiola and Dr. Quach as experts under either Rule 26(a)(2)(B) or Rule 26(a)(2)(C), their
 testimony must be limited only to facts acquired and formed during consultation. Id. (“Here, the
 parties agree that the five treating physicians are not experts, so these potential witnesses must
 only provide testimony falling within the first category.”). This approach was also subsequently
 adopted by the Honorable Brian M. Cogan, United States District Judge for the Eastern District of
 New York in Pierce v. City of N.Y., 16 Civ. 5703 (BMC), 2017 U.S. Dist. LEXIS 93087
 (E.D.N.Y. June 16, 2017). Id. at * 5-11.

        In addition, none of the records reflect that either doctor inquired into how plaintiff
 sustained his alleged injury during their treatment of plaintiff. In fact, Dr. Capiola’s records only
 generically mention “an incident” on July 1, 2013 without further detail of any kind. See Pl. Ex.
 13, P365-380. 2 Therefore, their after the fact opinion regarding causation is irrelevant and
 inadmissible, as the causation was clearly not relevant to their treatment of plaintiff.
 2
     For confidentiality reasons, the actual records are not annexed hereto.
Case 1:14-cv-03014-LDH-RML Document 88 Filed 01/24/19 Page 5 of 5 PageID #: 785




       Thank you for your consideration in this regard.

                                                          Respectfully submitted,

                                                                  /s/
                                                          Erin Teresa Ryan
                                                          Assistant Corporation Counsel
                                                          Special Federal Litigation


 cc:   Gabriel Harvis, Esq. (BY ECF)
       Raymond Panek, Esq.
       Attorneys for Plaintiff
